EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Pul on 06/17/2022.

The application has been amended as follows: [Claim 2 is added on page 6]

1. A V2 Pipe Prop Rotary Wing (PPRW) having 
a sun rotor main-assembly, orbited by a planet rotor main-assembly, and supported by an end mounting main-assembly, wherein:
a) the sun rotor main-assembly having configured to rotate relative to each rotate the same direction
each of the plurality of sun rotor sub-assemblies comprising:  mounted on a pair of sun drive sprockets and[[,]] a plurality of sun airfoilsaround from the pair of sun rotor end plates providing  aconfigured to rotate 
b) the planet rotor main-assembly has plurality of orbiting planet rotor sub-assemblies equally spaced circumferentially and configured to orbit in a direction opposite to a rotation of 
each of the plurality of orbiting planet rotor sub-assemblies comprising:  mounted on a pair of planet drive sprockets, a planet airfoil, and a flaperonconfigured to rotate configured to rotate the planet rotating end carrier plates; providing substantially wider than the sun airfoil chord width shaped segment, nested closely with the planet airfoil, having approximately the configure to rotate configured to rotate concentrically  and a centerline of rotation with the  configured to retract and deploy
c) the end mounting main-assembly having and supporting the sun rotating shafts of the plurality of sun rotor sub-assemblies; at a location distal to the sun rotor end plates to the pair of planet rotating end carrier plates of the plurality of planet rotor sub-assemblies; plates;

2. The V2 Pipe Prop Rotary Wing of Claim 1 :
a power transmissions and controls system connected in between the gear box and drive chain assembly and the sun drive sprockets and the planet drive sprockets; being powered, the power transmissions and controls system being configured to power and set configured to rotate sub-assemblies in a pipe profileconfigured to provide .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: paddle wheel or impeller propulsion systems are well known for aircraft however the dual sun-rotor and airfoil concept of the current invention is not part of the prior art. Hashimoto (US 6845940 B2) has an inner (4a) and outer (4) impeller system, but they are not sun geared.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642